

113 HR 3646 IH: Extreme Weather Mitigation Act of 2013
U.S. House of Representatives
2013-12-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS1st SessionH. R. 3646IN THE HOUSE OF REPRESENTATIVESDecember 4, 2013Mr. Jeffries (for himself and Mr. King of New York) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo direct the Secretary of the Army to give priority to projects and studies for hurricane and storm damage risk reduction, and for other purposes.1.Short titleThis Act may be cited as the Extreme Weather Mitigation Act of 2013.2.Hurricane and storm damage risk reduction prioritization(a)PurposesThe purposes of this Act are—(1)to provide adequate levels of protection to communities impacted by natural disasters, including hurricanes, tropical storms, and other related extreme weather events; and(2)to expedite critical water resources projects in communities that have historically been and continue to remain susceptible to extreme weather events.(b)PriorityFor authorized projects and ongoing feasibility studies with a primary purpose of hurricane and storm damage risk reduction, the Secretary of the Army shall give funding priority to projects and ongoing studies that—(1)address an imminent threat to life and property;(2)prevent storm surge from inundating populated areas;(3)prevent the loss of coastal wetlands that help reduce the impact of storm surge;(4)protect emergency hurricane evacuation routes or shelters;(5)prevent adverse impacts to publicly owned or funded infrastructure and assets;(6)minimize disaster relief costs to the Federal Government; and(7)address hurricane and storm damage risk reduction in an area for which the President declared a major disaster in accordance with section 401 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170).(c)Expedited consideration of currently authorized projectsNot later than 180 days after the date of enactment of this Act, the Secretary shall—(1)submit to the Committee on Environment and Public Works of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a list of all—(A)ongoing hurricane and storm damage reduction feasibility studies that have signed feasibility cost share agreements and have received Federal funds since 2009; and(B)authorized hurricane and storm damage reduction projects that—(i)have been authorized for more than 20 years but are less than 75 percent complete; or(ii)are undergoing a post-authorization change report, general reevaluation report, or limited reevaluation report;(2)identify those projects on the list required under paragraph (1) that meet the criteria described in subsection (b); and(3)provide a plan for expeditiously completing the projects identified under paragraph (2), subject to available funding.(d)Prioritization of new studies for hurricane and storm damage risk reductionIn selecting new studies for hurricane and storm damage reduction to propose to Congress, the Secretary shall give priority to studies—(1)that—(A)have been recommended in a comprehensive hurricane protection study carried out by the Corps of Engineers; or(B)are included in a State plan or program for hurricane, storm damage reduction, flood control, coastal protection, conservation, or restoration that is created in consultation with the Corps of Engineers or other relevant Federal agencies; and(2)for areas for which the President declared a major disaster in accordance with section 401 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170).